Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Rogers Reorganizes to Continue Driving Sector Leading Growth Edward Rogers to Become Deputy Chairman of Rogers Communications TORONTO, Sept. 16 /CNW/ - The Board of Directors of Rogers Communications Inc. (RCI) has appointed Edward S. Rogers as Deputy Chairman. The appointment coincides with the announcement of a more streamlined organization structure for RCI focused on driving continued growth while creating a more consistent and enhanced customer experience. "Today's appointment allows Edward to play a greater role with the Board in major strategic decisions and matters of board oversight," said Alan D.
